Citation Nr: 1016894	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for a bilateral ankle 
disorder.  

5.  Entitlement to service connection for a bilateral foot 
disorder.  

6.  Entitlement to service connection for upper and lower 
back disorders.  

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  
8.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected headaches.  


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and September 2007 RO rating 
decisions.  

A petition to reopen the claim of service connection for 
spinal scoliosis has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and refers it to the AOJ for appropriate action.  

The issue of an increased rating for the service-connected 
headaches is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for blurred vision and bilateral knee pain in a 
March 2003 rating decision and his petition to reopen these 
claims in a November 2004 rating decision; the Veteran was 
notified of these decisions and apprised of his appellate 
rights, but did not timely appeal from these determinations.  

3.  The evidence received since the November 2004 rating 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim for an eye 
disability.  

4.  The evidence received since the November 2004 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a bilateral knee disorder.  

5.  The Veteran is shown to have manifested complaints or 
findings referable to a knee disorder.  

6.  The Veteran has presented credible lay assertions 
sufficient to establish that he had experienced knee pain 
since service.  

7.  The currently demonstrated bilateral knee degenerative 
changes is shown as likely as not to be due to trauma 
sustained by the Veteran during his lengthy period of active 
service.  

8.  The Veteran currently is not shown to have a bilateral 
ankle disorder due to an event or incident of his lengthy 
period of active service.  

9.  The Veteran currently is not shown to have a bilateral 
foot disorder due to an event or incident of his lengthy 
period of active service.  

10.  The Veteran currently is not shown to have upper and 
lower back disorders due to any event or incident of his 
lengthy period of active service.  

11.  The Veteran's service-connected tinnitus is assigned a 
10 percent rating, which is the highest schedular rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Subsequent to the final November 2004 RO decision, new 
and material evidence has not been received to reopen the 
claim of service connection for an eye disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.156 (2009).  

2.  Subsequent to the final November 2004 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for a bilateral knee disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

3.  By extending the benefit of the doubt to the Veteran his 
bilateral knee disability manifested by degenerative changes 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).  

4.  The Veteran does not have a bilateral ankle disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  

5.  The Veteran does not have a bilateral foot disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

6.  The Veteran does not have an upper and lower back 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  

7.  The claim for an increased rating for the service-
connected tinnitus in excess of the maximum 10 percent 
evaluation assignable under Diagnostic Code 6260 must be 
denied; nor is there a legal basis for the assignment of 
separate schedular 10 percent disability ratings for the 
service-connected bilateral tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002, 
2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The VCAA notice should also include information about the 
basis for a prior final decision, what is necessary to reopen 
a claim, and about what is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

A letter dated in December 2006 satisfied these criteria as 
to the claim for an eye disability, as it looked at the bases 
for the denial in the prior decision, and, in so doing, 
informed the Veteran of the bases for the prior denial of his 
claim.  

As for the bilateral knee condition, since the Board's action 
hereinbelow reopens the claim for a bilateral knee disability 
for adjudication on the merits, there is no prejudice to the 
Veteran under Kent as to that claim.  

With respect to the remaining service connection issues on 
appeal, in the above-referenced December 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim.  

Additionally, in the December 2006 letter, he was advised of 
how disability ratings and effective dates were assigned.  

Finally, with respect to the claim for an increased rating 
for tinnitus, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the Veteran's statements, and a VA 
examination report dated in April 2007.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record. The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
has not contended otherwise.  

The Veteran has not been afforded an examination with respect 
to his claims for upper and lower back and bilateral foot 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
dictates that VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the standards of McLendon are not met as to the 
claims of service connection for upper and lower back and 
bilateral foot disabilities, as element (1) is not 
established.  Accordingly, a VA examination for these claims 
is not warranted.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  New and Material Evidence

The Veteran contends that the claims of service connection 
for a bilateral knee and an eye disorders should be reopened 
and granted on the basis that they were incurred in active 
service.  

In an August 2008 Statement of the Case (SOC), it appears the 
RO reopened the matters as indicated by their decision 
denying the claims of service connection on the merits.  

Regardless of the RO's decision to reopen the matter and 
decide it on the merits, the Board must first determine 
whether the Veteran has submitted new and material evidence 
with respect to that claim before evaluating the merits of 
the previously denied claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  

Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2009); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 
29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


A.  Eye disorder

In a November 2004 rating decision, the RO denied the 
reopening of the claim for an eye condition, as the Veteran 
failed to submit evidence of a diagnosis of a current eye 
disability.  

In this case, the evidence submitted after the November 2004 
RO decision consists of medical treatment records, copies of 
service medical records, statements submitted by the Veteran 
in support of the claims, a VA examination reports for 
unrelated claims dated in April and September 2007.  

The medical treatment records and April and September 2007 VA 
examination reports are negative for any currently diagnosed 
eye disability.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (evidence that is unfavorable to a claimant is not new 
and material).  

With respect to the Veteran's own statements to the effect 
that he has a current eye disability related to his military 
service, such evidence is cumulative and redundant of 
statements made prior to the November 2004 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as diagnosis of a current eye disability.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."   

In short, the additional evidence does not serve to 
establish, or even suggest, that the Veteran evidences a 
current eye disability.  

The evidence submitted subsequent to the November 2004 denial 
of the Veteran's claim is therefore cumulative and redundant 
of the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  Accordingly, new 
and material evidence has not been submitted, and the claim 
of service connection for an eye disorder is not reopened.  


B.  Bilateral knee  disorder

Previously, the RO denied the reopening of the claim for a 
bilateral knee disorder based on the RO's determination that 
the evidence showed no diagnosis of a current knee 
disability.  The Veteran was advised of the denial but did 
not appeal.  

In this case, the evidence submitted after November 2004 
consists of medical treatment records, copies of service 
medical records, statements submitted by the Veteran in 
support of the claims, a VA examination reports dated in 
April and September 2007.  

Of particular significance is the April 2007 VA examination 
report, particularly x-ray studies taken in conjunction with 
the report, which documented old Osgood-Schlatter disease in 
the left knee and degenerative changes in the right knee.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the November 2004 RO 
decision and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for a bilateral knee disability 
is granted.   


III.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  


A.  Bilateral knee disorder

A careful review of the service treatment record (STR) shows 
the Veteran complained of left knee pain in November 1986.  
The X-rays studies of the left knee in January 1987 were 
normal.  The Veteran was diagnosed with left knee tendonitis 
and a probable left tibial stress fracture.  

The Veteran injured his left knee in June 1987 after hitting 
it on a bedrail; an examination was positive for limited 
range of motion, swelling on the left patella and redness.  

The Veteran complained of right knee pain in April 1998 and 
was diagnosed with a cyst, which was subsequently removed.  
He then complained of left knee injuries in March 1996 and 
March 1999.  

During a March 1999 service discharge examination, the 
Veteran denied having cramps in his legs, arthritis or 
rheumatism, or a trick or locked knee.  (He noted a bone, 
joint or other deformity, but the report indicates such was a 
shortened left leg associated with lumbar scoliosis.)  

The Veteran filed his initial claim for service connection 
for a bilateral knee disorder in July 2002 and indicated he 
had been treated in service from 1994 to 1999.  

The April 2007 VA examination indicated a normal knee, but 
the X-ray studies revealed mild degenerative changes in the 
right knee and old Osgood-Schlatter disease in the left knee, 
which, as noted, establishes a current bilateral knee 
disability.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his active service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The medical evidence in this case does not serve to document 
the onset of the degenerative changes of either knee earlier 
than 2007.  

However, the Veteran has credibly asserted having a history 
of knee problems since he was discharged from service in 
1999.  

Thus, the recent lay statements provide basis for linking the 
development of recurrent knee manifestations to the Veteran's 
period of active service.  

While a lay person is competent to testify about his/her 
observations, a layperson without medical training is not 
qualified to render a medical diagnosis or medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Here, during the April 2007 VA examination, the examiner 
noted that he had reviewed the claims folder and opined that 
based upon normal examination of the knees and the fact that 
the STR revealed relatively mild injuries and very 
conservative treatment, he could not relate the Veteran's 
current knee pain to military service.  

In an addendum opinion, the examiner added that the 
degenerative changes in the right knee were not a result of 
service, to include removal of a sebaceous cyst behind the 
right knee in April 1998.  

However, these opinions are found to be of limited probative 
value as they did fully assess the Veteran's lay assertions 
relating the onset of his bilateral knee pain to the time he 
was injured during service.  

To the extent the Veteran argues in favor of a positive 
medical nexus, he does not possess the requisite medical 
training, expertise, or credentials needed to provide a 
competent opinion as to medical causation.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to 
report that on which he or she has personal knowledge); 
Espiritu, supra (a Veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Viewing the documented manifestations in service in light of 
the competent lay statements establishing the presence of 
knee pain since service, the Board finds the evidence to be 
in relative equipoise in showing that the current 
degenerative changes of the knees as likely as not are due to 
recurrent injury sustained in service.  By extending the 
benefit of the doubt to the Veteran, service connection for 
his disability manifested by degenerative changes of the 
knees is warranted.  


B.  Bilateral ankle, bilateral foot, and upper and lower back 
disabilities

There is no competent evidence of a current diagnosis of 
bilateral ankle, foot or upper or lower back condition.  The 
STR shows that a January 1987 X-ray study of the left ankle 
and left foot was normal.  The Veteran twisted his right 
ankle in January 1992 and complained of back pain in March 
1999.  

However, clinical evaluation of the Veteran's lower 
extremities at his service discharge examination was normal 
except for a shortened left leg due to lumbar scoliosis.  See 
38 C.F.R. §§ 3.303(c), 4.9 (congenital defects are not 
considered disabilities for which service connection may be 
granted).  

The Veteran was afforded a VA joints examination in April 
2007.  He reported a left ankle/left knee injury in 1994 and 
a right ankle/right knee injury in 1989.  X-ray studies of 
the ankles were normal.   

The examiner stated that the Veteran evidenced a normal 
examination of the ankles, with a "questionable" diagnosis 
of Achilles tendonitis.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (evidence which is speculative, general or 
inconclusive in nature cannot support a claim.).  

After reviewing the service medical records, the examiner 
further opined that the Veteran's current ankle pains were 
not secondary to military service.  

There are no diagnoses in the record referable to a current 
back or foot condition.  In this regard, the Board 
acknowledges a December 2004 notation of lower back pain.  To 
the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Based on this record, the Veteran is not shown to have a 
current disability and, in the absence of a proof of present 
disability, there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Absent competent evidence of current disability, the claims 
of service connection for bilateral ankle, bilateral foot and 
upper and lower back disabilities must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  


III.  Increased Initial Rating for Tinnitus

In this case, the Veteran has requested an increased 
evaluation for tinnitus.  The Veteran is currently evaluated 
at the 10 percent rate for this condition under Diagnostic 
Code 6260.

The RO denied the Veteran's request because, under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition.  There is also no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear. The Veteran appealed that decision to the Board.

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

The service-connected disability has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87; Diagnostic Code 6260.  As 10 percent is the highest 
evaluation available for this condition and because there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for an eye disorder, the 
appeal to this extent is denied.  

As mew and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
the appeal to this extent is allow.  

Service connection for a bilateral knee degenerative changes 
is granted.  

Service connection for a claimed bilateral ankle disorder is 
denied.  

Service connection for a claimed bilateral foot disorder is 
denied.  

Service connection for a claimed upper and lower back 
disorder is denied.  

The claim for an initial rating in excess of 10 percent for 
tinnitus, to include separate schedular 10 percent disability 
ratings for bilateral tinnitus, is denied under the law.  


REMAND

A September 2007 VA RO rating decision granted service 
connection for headaches associated with in service head 
trauma.  A 10 percent rating was assigned under 38 C.F.R. §§ 
4.124a and 4.130, DC 9304-8045, effective from October 10, 
2006.  

Notably, during the pendency of the appeal, there has been a 
change to 38 C.F.R. § 4.124a, DC 8045, effective on October 
23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  

The amendment applies to all applications for benefits 
received by VA on and after October 23, 2008.  The old 
criteria will apply to applications received by VA before 
that date.  

However, a Veteran whose residuals of traumatic brain injury 
(TBI) were rated by VA under a prior provision of 38 C.F.R. § 
4.124a, DC 8045, is permitted to request review under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The Veteran requested review under the new 
criteria in April 2009.  

Prior to affording the Veteran an additional examination, the 
RO should contact the him and associate with the Veteran's 
claims file any outstanding medical or other records relevant 
to the Veteran's claim that may be identified by the Veteran 
and that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

To ensure that all due process requirements are met, and that 
the record before each examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to request 
that he identify any additional healthcare 
providers who have recently treated him 
for his headaches, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

Regardless of the Veteran's response, the 
RO should obtain all treatment records 
from the Fayetteville VAMC dated from 
October 2006 to the present and associate 
those records with the claims file.  

2.  After all pertinent outstanding 
records have been associated with the 
claims file, the RO should schedule the 
Veteran for a VA examination to ascertain 
the current extent of the service-
connected headaches.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.

Specifically, the examiner is asked to:
 
Identify diagnostically all symptoms and 
clinical findings which are manifestations 
of the service-connected headaches, to 
include all psychiatric manifestations if 
any, and address the frequency, severity, 
and duration of psychiatric symptoms as 
they affect the Veteran's occupational and 
social adjustment.  A multi-axial 
diagnosis in accordance with DSM-IV should 
be provided.  Based upon a review of the 
record and the examination, the examiner 
should provide a GAF score indicating the 
level of impairment produced by the 
service-connected headaches and to explain 
the meaning of the GAF score. The examiner 
is also asked to comment on the impact of 
the claimed increase in severity of the 
Veteran's disability, if any, on his 
employment and activities of daily life.  

The examiner should record the Veteran's 
subjective symptoms as well as objective 
symptoms observed during clinical 
examination.  All appropriate diagnostics 
should be performed.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the remaining issue 
on appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran a 
Supplemental Statement of the Case and 
afford him the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


